Criminal prosecutions tried in the municipal court of the city of High Point on warrants charging the defendants with conspiracy to violate the prohibition laws and with violations of the prohibition laws. For convenience the cases were consolidated and tried together. From verdicts of guilty and judgments thereon, the defendants appealed to the Superior Court of Guilford County. They also applied for writs of recordari andsupersedeas, which were granted, and later stricken out.
From the order revoking the writs of recordari and supersedeas, the defendants appeal, assigning errors.
It appears that at the time the writs of recordari and supersedeas were issued "to the end that the said action may be sent on for trial in the Superior Court of said County," the defendants had already perfected their appeals from the judgments rendered against them in the municipal court, and the said causes were then pending in the Superior Court of Guilford County for trial de novo. Hence, the judge concluded that the writs ofrecordari and supersedeas had been improvidently granted, and that no harm could come to the defendants from their revocation. The conclusion is supported by the record.
Affirmed. *Page 535